The Court
held that the wife was a proper party to a bill filed by a husband to protect the homestead; and that if the case made by the bill had shown the mortgaged premises to be a homestead as defined by law, the decree of the Court below would have been affirmed. The case, however, was defectively stated in this: — that the bill did not aver that the value of the premises, claimed as a homestead, did not exceed the sum of $1,500. The Court therefore reversed the decree; but as the proceedings in other respects seemed unexceptionable, the case was remanded, with leave to the complainants to amend their bill.